 

Exhibit 10.6

 

Execution Draft

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into the 13th day of
July 2018, by and between Matlin & Partners Acquisition Corporation, a Delaware
corporation, to be renamed as set forth in the Merger Agreement (as defined
below) (the “Company”), and Joel Broussard (“Executive”). For purposes hereof,
the “Company Group” means, collectively, the Company and each of its affiliates
and subsidiaries.

 

RECITALS

 

The Company, MPAC Merger Sub LLC, USWS Holdings LLC (“USWS Holdings”), the
Blocker Companies and, solely for purposes described herein, the Seller
Representatives, entered into that certain Merger and Contribution Agreement,
dated July 13, 2018 (the “Merger Agreement”). All capitalized terms used in this
Agreement but not defined in this Agreement shall have the meaning ascribed to
them in the Merger Agreement;

 

Executive is currently a party to an Employment Agreement with U.S. Well
Services, LLC, a subsidiary of USWS Holdings, dated February 2, 2017 (the “USWS
Employment Agreement”);

 

This Agreement is being entered into in connection with the Merger Agreement and
shall become effective as of the Closing Date (the “Effective Date”);

 

Executive’s agreement to and compliance with this Agreement are a material
factor, material inducement and material condition to the Company’s
participation in the transactions contemplated by the Merger Agreement; and

 

Following the Closing, the Company, through USWS Holdings and its subsidiaries,
will be engaged in the business of being an oilfield service provider, providing
hydraulic fracturing services and other pressure pumping services to its
customers. The Company desires to employ Executive, and Executive desires to
accept such employment, on the terms and subject to the conditions set forth in
this Agreement. Some of the services provided under this Agreement will have a
direct or indirect benefit to the Company Group.

 

In consideration of the mutual promises set forth in this Agreement the parties
hereto agree as follows:

 

ARTICLE I

Term of Employment

 

If the Merger Agreement is terminated for any reason before the Closing occurs,
Executive will not be employed under this Agreement, and none of the provisions
of this Agreement will take effect and there will be no liability of any kind
under this Agreement. Subject to the provisions of Article V, and upon the terms
and subject to the conditions set forth in this Agreement, the Company will
employ Executive from the Effective Date through December 31, 2021 (the “Initial
Term”). After the Initial Term, this Agreement shall automatically renew for
subsequent one (1) year periods, unless the Company provides notice of
non-renewal to Executive at least sixty (60) days prior to the expiration of the
then-current term (the Initial Term and any renewal term, the “Term”).
Notwithstanding anything herein to the contrary, Executive understands that his
employment with the Company is not guaranteed, and Executive may be terminated
by the Company, with or without Cause (as defined in Section 5.03), at any time,
subject to the termination obligations described in Section 5.05.

 



 

 

ARTICLE II

Duties and Board Appointment

 

2.01         The Company hereby employs Executive, and Executive hereby accepts
employment, as the President and Chief Executive Officer of the Company subject
to the terms and conditions hereof. Executive shall have the normal duties,
responsibilities and authority of such position, subject to the power of the
Board of Directors of the Company (the “Board”) to limit such duties,
responsibilities and authority and to override actions of such position. In
connection with the duties to be performed pursuant to this Agreement, Executive
shall report directly to the Board. Executive will promote the interests, within
the scope of his duties, of the Company and the members of the Company Group and
devote substantially his full working time and efforts to the business and
affairs of the Company and Company Group. Executive agrees to maintain a
reasonable physical in-person presence at Company locations, including its
headquarters in Houston, Texas and field operating locations, provided that a
majority of Executive’s working time may be spent in Lafayette, Louisiana.

 

2.02         Notwithstanding anything contained in Section 2.01 above to the
contrary, nothing contained herein or under law shall be construed as preventing
Executive from (i) investing Executive’s personal assets in such form or manner
as will not require any material personal services on the part of Executive in
the operation or the affairs of the companies in which such investments are made
and in which his participation is principally that of a passive investor; and
(ii) engaging (outside normal business hours) in any other professional, civic,
or philanthropic activities, provided that Executive’s investments or engagement
does not result in a violation of his covenants under Section 2.01 or Article VI
hereof.

 

2.03         Executive shall be named to the Board concurrent with the initial
formation and seating of the Board. Executive shall perform such duties under
his Board appointment for no additional compensation.

 

ARTICLE III

Base Compensation

 

3.01         Base Salary. The Company will compensate Executive for the duties
performed by him hereunder by payment of a base salary at the rate of eight
hundred thousand dollars ($800,000.00) per annum (the “Base Salary”). The
Company shall pay the Base Salary in accordance with the Company’s regular
payroll schedule, subject to customary withholding for federal, state, and local
taxes and other normal and customary withholding items. The Base Salary may be
adjusted annually, in the sole discretion of the Board, but not to be reduced
unless part of a general reduction in the Company’s compensation to other named
executive officers.

 

 2

 

 

3.02        Annual Bonus. In addition to the Base Salary:

 

(a)          For the period of time from January 1, 2018, to the Closing,
Executive shall be eligible to receive an annual bonus as provided in the USWS
Employment Agreement, calculated as year to date Adjusted EBITDA (as defined in
the USWS Employment Agreement) as of the Closing multiplied by one and a half
percent (1.5%) (the “2018 Prorated Bonus”). The Company shall take reasonable
efforts to pay Executive the 2018 Prorated Bonus as soon as reasonably
practicable following the Closing.

 

(b)          For the period of time from Closing through December 31, 2018, and
for each year during the Term ending after December 31, 2018, Executive shall be
eligible to participate in the U.S. Well Services, LLC Annual Incentive Plan or
a similar or replacement annual incentive plan adopted by the Board and in which
other key executive employees of the Company participate (“AIP”) at the
discretion of the Board; provided that Executive shall have an annual target
bonus under the AIP of one hundred twenty percent (120%) of the Base Salary.
During the fourth quarter of each calendar year, the Board shall make good faith
efforts to finalize the AIP that will be applicable for the following calendar
year.

 

Except as otherwise provided herein, the earned and vested portion of
Executive’s annual bonus shall be paid to Executive during the calendar year
immediately following the performance calendar year to which the bonus relates,
within 60 days following the finalization of the Company’s annual financial
statements, but no later than the last day of the calendar year in which such
financial statements are finalized, provided that Executive has remained
continuously and actively employed with the Company through the date of payment,
and provided further that the Company may delay such payment if, pursuant to its
reasonable judgment, the making of the payment would jeopardize the ability of
the Company to continue as a going concern. If this provision is applicable,
such payment (with reasonable interest thereon) will then occur in the first
taxable year in which the making of the payment would not have such effect. To
the extent the payments under this bonus are or become subject to Section 409A
of the Internal Revenue Code of 1986, as amended (“Code Section 409A”), this
provision will be administered consistent with Code Section 409A.

 

3.03        Individual Change in Control Bonus.

 

(a)          The Company and Executive agree that the Closing under the Merger
Agreement will constitute a Sale of the Company for purposes of Section 3.03 of
the USWS Employment Agreement and, accordingly, that Executive will be entitled
to receive the Individual Change in Control Bonus (as defined in the USWS
Employment Agreement) as a result of the Closing, subject to the satisfaction of
the vesting criteria set forth in Section 3.03(b) of the USWS Employment
Agreement and to the terms of this Section 3.03(a). Subject to the occurrence of
the Closing and to the satisfaction of such vesting criteria, the Company agrees
to pay, or to cause USWS Holdings to pay, to Executive the Individual Change in
Control Bonus in accordance with Section 3.03 of the USWS Employment Agreement;
provided, however, that, notwithstanding anything in Section 3.03 of the USWS
Employment Agreement to the contrary, the Company and Executive agree that:

 

 3

 

 

(i)          the aggregate amount of the Individual Change in Control Bonus
shall be $7,500,000.00 (the “CIC Bonus Amount”);

 

(ii)         $6,500,000.00 of the CIC Bonus Amount shall be payable in the form
of 650,000 shares of Class A Common Stock, par value $0.0001 per share (“Class A
Stock”) of the Company (based on a value of $10.00 per share of Class A Stock),
and the balance of the CIC Bonus Amount—$1,000,000.00—shall be payable in cash;
and

 

(iii)        the CIC Bonus Amount shall be paid on the Effective Date (subject
to the occurrence of the Closing and to the satisfaction of such vesting
criteria).

 

Executive agrees that (A) payment of the CIC Bonus Amount in accordance with
this Section 3.03(a) will constitute satisfaction in full of all obligations of
U.S. Well Services, LLC or any of its affiliates (including USWS Holdings and
each member of the Company Group) with respect to the Individual Change of
Control Bonus and (B) Executive will not be entitled to receive any other or
additional amounts pursuant to Section 3.03 of the USWS Employment Agreement.

 

(b)          Executive represents and warrants to the Company that Executive (i)
is an “accredited investor” as defined in Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), (ii) is acquiring the
shares of Class A Stock deliverable pursuant to Section 3.03(a) for his own
account and not with a view to a sale, distribution or other disposition thereof
in violation of the Securities Act, and (iii) understands that (A) such shares
of Class A Stock have not been registered under the Securities Act in reliance
on an exemption therefrom and may not be sold, transferred, offered for sale,
pledged, hypothecated, or otherwise disposed of, except pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
the registration requirements of the Securities Act and in compliance with all
applicable federal and state securities laws and (B) any certificate
representing, or book-entry notation for, such shares of Class A Stock will bear
a restrictive legend to the foregoing effect.

 

ARTICLE IV

Reimbursement and Employment Benefits

 

4.01         Health and Other Medical. Executive shall be eligible to
participate in all health, medical, dental, and life insurance employee benefits
of the Company or another member of the Company Group in accordance with the
policies as are available from time to time for other key executive employees of
the Company (and their families).

 

4.02         Vacation. Executive shall be entitled to four (4) weeks of vacation
per year, to be taken in such amounts and at such times as shall be mutually
convenient for Executive and the Company. Except as set forth in the previous
sentence, the Company’s standard policies and practices regarding vacation time
will apply to Executive.

 

4.03         Reimbursable Expenses. The Company shall in accordance with its
standard policies in effect from time to time reimburse Executive for all
reasonable out-of-pocket expenses actually incurred by him in the conduct of the
business of the Company provided that Executive submits in writing all
substantiation of such expenses to the Company on a timely basis in accordance
with the Company’s standard policies.

 

 4

 

 

4.04        Savings Plan. Executive will be eligible to enroll and participate
in all savings and retirement plans of the Company or another member of the
Company Group, including any 401(k) plans in accordance with the policies as are
available from time to time for other key executive employees of the Company.

 

ARTICLE V

Termination

 

5.01        Events of Termination. Executive’s compensation under Articles III
and IV, and any and all other rights of Executive under this Agreement or
otherwise as an employee of the Company will terminate (except as otherwise
provided in this Article V) upon the earliest occurrence of the following
events:

 

(a)          Upon resignation of employment by Executive upon not less than
thirty (30) days’ prior written notice to the Company;

 

(b)          Upon the death of Executive;

 

(c)          Upon the termination of employment by the Company or Executive due
to the disability of Executive (as defined in Section 5.02);

 

(d)          Upon the termination of employment by the Company for Cause,
immediately upon notice from the Company to Executive, or at such later time as
such notice may specify;

 

(e)          Upon the termination of employment by Executive for Good Reason
upon not less than thirty (30) days’ prior notice from Executive to the Company
and Company’s failure to cure the “Good Reason” within the prescribed timeframe,
as provided in Section 5.04;

 

(f)           Upon the termination of employment by the Company without Cause
immediately upon notice from the Company to Executive, or at such later time as
such notice may specify; or

 

(g)          Upon the non-renewal of this Agreement, in accordance with Article
I hereof.

 

5.02        Definition of Disability. Executive will be deemed to have a
“disability” if, for physical or mental reasons, Executive is unable to perform
the essential functions of Executive’s duties under this Agreement for ninety
(90) consecutive days, or one hundred and twenty (120) days during any twelve
(12) month period, as determined in accordance with this Section 5.02. The
disability of Executive will be determined by a medical doctor selected by the
Company. The determination of the medical doctor selected under this Section
5.02 will be binding on both parties. Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section 5.02, and Executive hereby authorizes the
disclosure and release to the Company of such determination and all supporting
medical records. If Executive is not legally competent, Executive’s legal
guardian or duly authorized attorney-in-fact will act in Executive’s stead,
under this Section 5.02, for the purposes of submitting Executive to the
examinations, and providing the authorization of disclosure, required under this
Section 5.02.

 

 5

 

 

5.03        Definition of “Cause.” The term “Cause” shall mean any of the
following:

 

(a)          Executive’s failure or refusal to perform specific directives from
the Board that are consistent with the scope and nature of Executive’s duties
and responsibilities under this Agreement;

 

(b)          Fraud committed against the Company, or any member of the Company
Group, or embezzlement of the funds of the Company or any member of the Company
Group;

 

(c)          Use of drugs or other substances, which is (x) unlawful or (y)
otherwise interferes with the performance of Executive’s duties and obligations
under this Agreement;

 

(d)          Executive’s commission of or pleading guilty or no contest to a
felony or to any crime involving dishonesty or fraud;

 

(e)          Any gross or willful misconduct of Executive resulting in loss to
the Company or any member of the Company Group or damages to the reputation of
the Company or any member of the Company Group;

 

(f)           Any material breach by Executive of Executive’s covenants
contained in Article VI; or

 

(g)          Any other material breach of this Agreement by Executive.

 

No act or failure to act on the part of Executive will be deemed “willful” if it
was due primarily to an error in judgment or negligence, but will be deemed
“willful” only if done or omitted to be done by Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.

 

5.04        Definition of “Good Reason.” The phrase “Good Reason” means the
Executive’s resignation of employment within ninety (90) days of the occurrence
of any of the following events: (i) the Company’s material breach of this
Agreement; (ii) the assignment of Executive, by the Company or any of its direct
or indirect successors, without Executive’s consent to a position,
responsibilities, or duties of a materially lesser status or degree of
responsibility than Executive’s position, responsibilities, or duties at the
Effective Date; (iii) a requirement by the Company that Executive permanently
relocate outside of the greater Lafayette, Louisiana metropolitan area
(notwithstanding the foregoing, Executive acknowledges that he must maintain a
reasonable physical in-person presence at Company locations, including its
headquarters in Houston, TX and field operating locations); or (iv) any attempt
on the part of the Company to require Executive to perform (or omit to perform)
any act or to engage (or omit to engage) in any conduct that would constitute
illegal action or inaction on the part of Executive. Executive will provide the
Company a written notice which describes the circumstances in sufficient detail
that is cause for the Good Reason termination within thirty (30) days after the
occurrence of the event. The Company will have thirty (30) days from the receipt
of such notice to cure the event prior to Executive exercising his/her right to
terminate for Good Reason and, if not cured to Executive’s reasonable
satisfaction, Executive’s termination will be effective upon the expiration of
such cure period.

 

 6

 

 

5.05        Termination Obligations. Effective upon the termination of this
Agreement (the date of any such termination being the “Termination Date”), the
Company will be obligated to pay Executive (or, in the event of his death, his
designated beneficiary as defined below) only such compensation as is provided
in this Section 5.05. For purposes of this Section 5.05, Executive’s designated
beneficiary will be such individual beneficiary or trust, located at such
address, as Executive may designate by notice to the Company from time to time
or, if Executive fails to give notice to the Company of such a beneficiary,
Executive’s estate. Notwithstanding the preceding sentence, the Company will
have no duty, in any circumstances, to attempt to open an estate on behalf of
Executive, to determine whether any beneficiary designated by Executive is alive
or to ascertain the address of any such beneficiary, to determine the existence
of any trust, to determine whether any person or entity purporting to act as
Executive’s personal representative (or the trustee of a trust established by
Executive) is duly authorized to act in that capacity, or to locate or attempt
to locate any beneficiary, personal representative, or trustee. Additionally,
Executive will retain any other rights or benefits to which Executive is
entitled as a matter of law (including Consolidated Omnibus Budget
Reconciliation Act coverage).

 

(a)          Termination by Executive without Good Reason. If Executive
voluntarily terminates this Agreement without Good Reason, the Company shall
have no further obligations to Executive under this Agreement other than the
Company’s obligation to pay Base Salary and any other accrued compensation or
vested benefits owed to Executive as of the Termination Date. For the avoidance
of doubt, this amount does not include the yet to be earned Base Salary that
Executive would have earned had his employment not terminated prior to the
expiration of the then applicable Term. The Company shall reimburse Executive
for expenses incurred by Executive through the Termination Date that are
reimbursable pursuant to Section 4.03.

 

(b)          Termination by the Company for Cause. If this Agreement is
terminated by the Company for Cause, the Company shall have no further
obligations to Executive under this Agreement other than the Company’s
obligation to pay Base Salary and any other accrued compensation or vested
benefits owed to Executive as of the Termination Date. For the avoidance of
doubt, this amount does not include the yet to be earned Base Salary that
Executive would have earned had his employment not terminated prior to the
expiration of the then applicable Term. The Company shall reimburse Executive
for expenses incurred by Executive through the Termination Date that are
reimbursable pursuant to Section 4.03. Additionally and notwithstanding any
language in any long-term incentive plan or award, including any profits
interest awards, if this Agreement is terminated by the Company for Cause,
Executive will be treated as forfeiting all unvested award and any interests in
any such awards.

 

 7

 

 

The Board may only terminate Executive’s employment hereunder in good faith on
account of Cause, or it may separately determine that any termination is on
account of Cause. Prior to such determination, however, the Board shall provide
written notice to Executive, including the reasons for the determination of
Cause, and if curable, any actions necessary or appropriate to cure such
determination. If the Cause event is curable, Executive shall have the
opportunity to appear before the Board to present arguments and evidence on his
behalf and , Executive shall have a reasonable period of time, not to exceed
thirty (30) days, to cure any such finding of Cause hereunder. Following such
presentation, upon Executive’s failure to appear or upon Executive’s failure to
cure, as the case may be, the Board, by an affirmative vote of a majority of its
members (excluding Executive), shall confirm that the actions or inactions of
Executive constitute Cause hereunder.

 

(c)          Termination by the Company Without Cause or Termination by
Executive for Good Reason. If the Company terminates the employment of Executive
prior to the end of the then applicable Term of this Agreement for any reason
other than for Cause, or if Executive terminates his employment with the Company
for Good Reason prior to the end of the Term of this Agreement, Executive shall
be entitled to (i) Base Salary and any other accrued compensation or vested
benefits owed to Executive as of the Termination Date (for the avoidance of
doubt, this amount does not include the yet to be earned Base Salary that
Executive would have earned had his employment not terminated prior to the
expiration of the then applicable Term); (ii) a lump sum cash payment equal to
two (2) times the sum of (x) Executive’s then-current Base Salary, and (y)
average annual bonus during the prior two calendar years under the AIP (or such
shorter period, as applicable), subject to applicable taxes and withholdings and
payable on the sixtieth (60th) day following the Termination Date; (iii)
reimbursement for expenses incurred by Executive through the Termination Date
that are reimbursable pursuant to Section 4.03; (iv) if the Termination Date
occurs after December 31 of a performance year under the AIP but before any
bonus for such performance year has been paid, such unpaid bonus under the AIP,
to the extent earned, payable in a lump sum, subject to applicable taxes and
withholdings, at the time bonuses are paid under the AIP; and (v) a payment
equal to the product of (x) the target bonus under the AIP for the performance
year in which the Termination Date occurs and (y) a fraction, the numerator of
which is the number of days Executive was employed by the Company during the
year of termination and the denominator of which is 365, payable in a lump sum,
subject to applicable taxes and withholdings, on the sixtieth (60th) day
following the Termination Date. In addition, if Executive timely and properly
elects health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall reimburse Executive for
the monthly COBRA premium paid by Executive for himself and his dependents. Such
reimbursement shall be paid to the Executive on or before the 15th day of the
month immediately following the month in which Executive timely remits the
premium payment. Executive shall be eligible to receive such reimbursement until
the earlier of: (A) the end of the 18-month period following the Termination
Date; or (B) the date Executive is no longer eligible to receive COBRA
continuation coverage. Further, if and to the extent Executive and/or his
qualified beneficiaries are receiving COBRA continuation coverage under the
Company’s group medical plan as of the last day of the 18-month period described
above, for an additional six month period the Company shall (I) continue such
group medical coverage for Executive and/or his qualified beneficiaries under
the Company’s group medical plan under the same terms and conditions described
in this Section 5.05(c), to the extent permitted under the terms of such plan or
related insurance contracts and service agreements, or (II) provide Executive
with a monthly cash payment equal to the monthly COBRA premium that would be
paid by Executive for himself and his dependents under the Company’s group
medical plan, less applicable tax withholdings. The decision of the method of
providing coverage to Executive pursuant to the preceding sentence will be in
the Company's sole discretion.

 

 8

 

 

(d)          Termination upon Disability. If this Agreement is terminated by
either party as a result of Executive’s disability, Executive shall be entitled
to (i) Base Salary and any other accrued compensation or vested benefits owed to
Executive as of the Termination Date (for the avoidance of doubt, this amount
does not include the yet to be earned Base Salary that Executive would have
earned had his employment not terminated prior to the expiration of the then
applicable Term); (ii) continuation of Base Salary, subject to applicable taxes
and withholdings, for the lesser of (A) six (6) consecutive months thereafter or
(B) the period until disability insurance benefits commence under the disability
insurance coverage (if any) furnished by the Company to Executive; (iii)
reimbursement for expenses incurred by Executive through the Termination Date
that are reimbursable pursuant to Section 4.03; (iv) if the Termination Date
occurs after December 31 of a performance year under the AIP but before any
bonus for such performance year has been paid, such unpaid bonus under the AIP,
to the extent earned, payable in a lump sum, subject to applicable taxes and
withholdings, at the time bonuses are paid under the AIP; and (v) a payment
equal to the product of (x) the target bonus under the AIP for the performance
year in which the Termination Date occurs and (y) a fraction, the numerator of
which is the number of days Executive was employed by the Company during the
year of termination and the denominator of which is 365, payable in a lump sum,
subject to applicable taxes and withholdings, on the sixtieth (60th) day
following the Termination Date.

 

(e)          Termination upon Death. If this Agreement is terminated because of
Executive’s death, the Company shall have no further obligations to Executive
under this Agreement other than the Company’s obligation to pay Base Salary and
any other accrued compensation or vested benefits owed to Executive as of the
Termination Date (for the avoidance of doubt, this amount does not include the
yet to be earned Base Salary that Executive would have earned had his employment
not terminated prior to the expiration of the then applicable Term) and to
reimburse Executive’s estate for expenses incurred by Executive that are
reimbursable through the Termination Date pursuant to Section 4.03.

 

 9

 

 

(f)          Termination upon Non-Renewal of Agreement. If this Agreement is
terminated for non-renewal as described in Article I hereof, then Executive
shall be entitled to (i) Base Salary and any other accrued compensation or
vested benefits owed to Executive as of the Termination Date (for the avoidance
of doubt, this amount does not include the yet to be earned Base Salary that
Executive would have earned had his employment not terminated prior to the
expiration of the then applicable Term); (ii) a lump sum cash payment equal to
two (2) times the sum of (x) Executive’s then-current Base Salary, and (y)
average annual bonus during the prior two calendar years under the AIP (or such
shorter period, as applicable), subject to applicable taxes and withholdings and
payable on the sixtieth (60th) day following the Termination Date; (iii)
reimbursement for expenses incurred by Executive through the Termination Date
that are reimbursable pursuant to Section 4.03; and (iv) provided Executive
remains employed by the Company until the last day of the then-current Term,
Executive shall be paid the bonus under the AIP for the performance year ending
on the last day of such Term, to the extent earned, in a lump sum, subject to
applicable taxes and withholdings, no later than the March 15 immediately
following the last day of such Term. In addition, if Executive timely and
properly elects health continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall reimburse
Executive for the monthly COBRA premium paid by Executive for himself and his
dependents. Such reimbursement shall be paid to the Executive on or before the
15th day of the month immediately following the month in which Executive timely
remits the premium payment. Executive shall be eligible to receive such
reimbursement until the earlier of: (A) the end of the 18-month period following
the Termination Date; or (B) the date Executive is no longer eligible to receive
COBRA continuation coverage. Further, if and to the extent Executive and/or his
qualified beneficiaries are receiving COBRA continuation coverage under the
Company’s group medical plan as of the last day of the 18-month period described
above, for an additional six month period the Company shall (I) continue such
group medical coverage for Executive and/or his qualified beneficiaries under
the Company’s group medical plan under the same terms and conditions described
in this Section 5.05(f), to the extent permitted under the terms of such plan or
related insurance contracts and service agreements, or (II) provide Executive
with a monthly cash payment equal to the monthly COBRA premium that would be
paid by Executive for himself and his dependents under the Company’s group
medical plan, less applicable tax withholdings. The decision of the method of
providing coverage to Executive pursuant to the preceding sentence will be in
the Company's sole discretion.

 

5.06        General.

 

(a)          Termination of this Agreement shall not affect the obligations of
Executive under Article VI hereof that, pursuant to the express provisions of
this Agreement, continue in full force and effect. Upon termination of this
Agreement for any reason, Executive shall promptly deliver to the Company all
Company Group property including without limitation all writings, records, data,
memoranda, contracts, orders, sales literature, price lists, client lists, data
processing materials, and other documents, whether or not obtained from the
Company Group, which pertain to or were used by Executive in connection with his
employment by the Company or which pertain to any member of the Company Group,
including, but not limited to, Confidential Information (as defined below), as
well as any automobiles, computers or other furniture, fixtures or equipment
which were purchased by the Company for Executive or otherwise in Executive’s
possession or control.

 

(b)          Notwithstanding the foregoing, other than the Base Salary and any
other accrued compensation or vested benefits owed to Executive as of the
Termination Date (as set forth in Sections 5.05(c)(i) or (d)(i) or (f)(i), as
applicable), Executive’s right to receive amounts payable pursuant to Sections
5.05(c) or (d) or (f) (which shall be deemed, and referred to herein as,
“Severance”) is contingent upon Executive not violating any of his on-going
obligations under this Agreement and executing and delivering to the Company,
and not revoking, a complete and general release, in a form acceptable to the
Company, of all claims that Executive has or may have against the Company and
its predecessors, successors, assigns, divisions, affiliates, the Company Group,
and subsidiaries, and each of their respective past, present and future owners,
directors, employees, agents and fiduciaries of employee benefit plans (the
“Released Parties”) through the Termination Date, in form and substance
reasonably acceptable to the Company no later than forty-five (45) days after
the Termination Date. Subject to anything to the contrary in Sections 5.05 or
9.04, Severance, if payable, shall be paid as and when normal payroll payments
are made; provided that Executive will not receive any Severance payments prior
to the sixtieth (60th) day following the Termination Date and will be paid any
amounts that would have been payable pursuant to Sections 5.05(c) or (d) or (f)
on the sixtieth (60th) day following the Termination Date. Executive expressly
acknowledges and agrees that the payment of Severance to Executive hereunder
shall be liquidated damages for and in full satisfaction of any and all claims,
demands, causes of action, and liabilities or any kind whatsoever (upon any
legal or equitable theory, whether contractual, common law or statutory, under
federal, state or local law or otherwise), whether known or unknown, asserted or
unasserted, by reason of any act, omission, transaction, agreement or occurrence
that Executive ever had, now have or hereafter may have against the Released
Parties relating to or arising out of:

 

 10

 

 

(i)           Executive’s employment with the Company, the terms and conditions
of that employment, and the termination of that employment;

 

(ii)          All claims of employment discrimination, harassment or retaliation
under any federal, state or local statute or ordinance, public policy or the
common law;

 

(iii)         All contract and quasi-contract claims, claims for promissory
estoppel or detrimental reliance, claims for wages, bonuses, incentive
compensation, and severance allowances or entitlements;

 

(iv)         All claims for employee benefits; provided, however, that nothing
in this Section 5.06(b) is intended to release, diminish, or otherwise affect
any vested monies or other vested benefits to which Employee may be entitled
from, under, or pursuant to any savings or retirement plan of the Company;

 

(v)          All claims for fraud, fraudulent inducement, slander, libel,
defamation, disparagement, negligent or intentional infliction of emotional
distress, personal injury, prima facie tort, negligence, compensatory or
punitive damages, or any other claim for damages or injury of any kind
whatsoever; and,

 

(vi)         All claims for monetary recovery, including, without limitation,
attorneys’ fees, experts’ fees, medical fees or expenses, costs and
disbursements and the like.

 

5.07         Representations. Executive represents, warrants, and covenants to
Company that (a) there is no other agreement or relationship which is binding on
him which prevents him from entering into or fully performing under the terms
hereof and (b) the Company may contact any past, present, or future entity with
whom he has a business relationship and inform such entity of the existence of
this Agreement and the terms and conditions set forth herein.

 

ARTICLE VI

Covenants

 

6.01         Competition/Solicitation. Ancillary to the consideration to be
provided pursuant to this Agreement, including but not limited to the Company’s
promise to provide Executive access to Confidential Information, and in order to
protect the Confidential Information, during Executive’s employment with the
Company or any member of the Company Group and for a period of twenty-four (24)
months after termination of Executive’s employment with the Company or any
member of the Company Group, regardless of the reason, Executive hereby
covenants and agrees that he shall not, directly or indirectly, except in
connection with his duties hereunder or otherwise for the sole account and
benefit of the Company, whether as a sole proprietor, investor, partner, member,
stockholder, employee, director, officer, guarantor, consultant, independent
contractor, or in any other capacity as principal or agent, or through any
person, subsidiary, affiliate, or employee acting as nominee or agent, except
with the consent of the Company:

 

 11

 

 

(a)          Conduct or engage in, or be interested in or associated with, any
person or entity anywhere in the Market Area (other than the Company and its
affiliates) that conducts or engages in the shale fracking business;

 

(b)          Solicit, attempt to solicit, or accept business from or otherwise
service, or cause to be solicited or have business accepted from or otherwise
service, any then-current customers of Company or any member of the Company
Group, any persons or entities anywhere in the Market Area who were customers of
the Company or any member of the Company Group within the three hundred sixty
five (365) days preceding the Termination Date, or any prospective customers of
the Company or any member of the Company Group for whom bids were being prepared
or had been submitted as of the Termination Date; or

 

(c)          Induce, or attempt to induce, hire or attempt to hire, or cause to
be induced or hired, any employee of the Company or any member of the Company
Group, or persons who were employees of the Company or any member of the Company
Group within the three hundred sixty five (365) days preceding the Termination
Date, to leave or terminate his or her employment with the Company or any member
of the Company Group, or hire or engage as an independent contractor any such
employee of the Company or any member of the Company Group.

 

Notwithstanding the foregoing, Executive shall not be prevented from (A)
investing in or owning up to two percent (2%) of the outstanding stock of any
corporation engaged in a business competitive with the Company, provided that
such shares are regularly traded on a national securities exchange or in any
over-the-counter market or (B) retaining any shares of stock in any corporation
which Executive owned before the date of his employment with the Company, or (C)
being employed by or serving as a paid consultant to a private equity or debt
investment firm that invests in a competitive business. For the avoidance of
doubt, this provision shall not prevent Executive from being a passive investor
in a private equity or debt investment firm that invests in a competitive
business. For purposes of this Agreement, “Market Area” shall mean the
geographic areas set forth on Exhibit A.

 

 12

 

 

6.02         Confidential Information. Executive acknowledges that in his
employment he is or will be making use of, acquiring, or adding to the Company
Group’s confidential information (the “Confidential Information”) which
includes, but is not limited to, memoranda and other materials or records of a
proprietary nature; technical information regarding the operations of the
Company Group; and records and policy matters relating to finance, personnel,
market research, strategic planning, current and potential customers, lease
arrangements, service contracts, management, and operations. Therefore, to
protect the Company Group’s Confidential Information and to protect other
employees who depend on the Company Group for regular employment, Executive
agrees that he will not in any way use any of said Confidential Information
except in connection with his employment by the Company, and except in
connection with the business of the Company he will not copy, reproduce, or take
with him the original or any copies of said Confidential Information and will
not directly or indirectly divulge any of said Confidential Information to
anyone without the prior written consent of the Company. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to Executive; provided that, such
disclosure is through no direct or indirect fault of Executive or person(s)
acting on Executive’s behalf. For the avoidance of doubt, this Section 6.02 does
not prohibit or restrict Executive (or Executive’s attorney) from responding to
any inquiry about the Agreement or its underlying facts and circumstances by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Executive understands and acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

 

6.03         Inventions. All discoveries, designs, improvements, ideas, and
inventions, whether patentable or not, relating to (or suggested by or resulting
from) products, services, or other technology of the Company Group or relating
to (or suggested by or resulting from) methods or processes used or usable in
connection with the business of the Company Group that may be conceived,
developed, or made by Executive during employment with the Company (hereinafter
“Inventions”), either solely or jointly with others, shall automatically become
the sole property of the Company Group. Executive shall immediately disclose to
the Company all such Inventions and shall, without additional compensation,
execute all assignments and other documents deemed necessary by the Company to
perfect the property rights of the Company or any affiliate therein. These
obligations shall continue beyond the termination of Executive’s employment with
respect to Inventions conceived, developed, or made by Executive during
employment with the Company. The provisions of this Section 6.03 shall not apply
to any Invention for which no equipment, supplies, facility, or trade secret
information of the Company or any affiliate is used by Executive and which is
developed entirely on Executive’s own time, unless (a) such Invention relates
(i) to the business of the Company Group or (ii) to the actual or demonstrably
anticipated research or development of the Company Group, or (b) such Invention
results from work performed by Executive for the Company Group.

 

6.04         Non-Disparagement. For a period commencing on the Effective Date
and continuing indefinitely, Executive hereby covenants and agrees that he shall
not, directly or indirectly, defame, disparage, create false impressions, or
otherwise put in a false or bad light the Company, its products or services, its
business, reputation, conduct, practices, past or present employees, financial
condition or otherwise.

 

6.05         Reformation. If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope, or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope, or area.

 

 13

 

 

6.06         Remedies. Executive acknowledges that any breach by him of the
provisions of this Article VI of this Agreement shall cause irreparable harm to
the Company and that a remedy at law for any breach or attempted breach of
Article VI of this Agreement will be inadequate, and agrees that,
notwithstanding Section 9.01 hereof, the Company shall be entitled to exercise
all remedies available to it, including specific performance and injunctive and
other equitable relief, without the necessity of posting any bond, in the case
of any such breach or attempted breach. In the event that the Company shall file
a claim alleging a breach of the provisions of this Article VI of this
Agreement, then any time period set forth in this Agreement including the time
periods set forth above, will be extended one month for each month the Executive
was in breach of this Agreement, so that the Company is provided the benefit of
the full restricted covenant period.

 

6.07         Immunity Notice. Notwithstanding any other provision of this
Agreement: (x) Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that (i)
is made: (A) in confidence to a federal (including, without limitation, the SEC
or Financial Industry Regulatory Authority), state, or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding; (y) if Executive files a lawsuit for retaliation, Executive
may disclose Employer’s trade secrets to his attorney and use the trade secret
information in the court proceeding if Executive: (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order; and, (z) nothing in this Agreement
prevents Executive from communicating with government agencies as permitted by
law. Without prior authorization of the Company, however, the Company does not
authorize Executive to disclose to any third party (including any government
official or any attorney Executive may retain) any communications that are
covered by the Company’s attorney-client privilege.

 

6.08         Return of Company Property. Upon the expiration of the Term, and at
any other time upon request of the Company, Executive shall promptly surrender
and deliver to the Company all documents (including electronically stored
information) and all copies thereof and all other materials of any nature
containing or pertaining to all Confidential Information and any other Company
Group property (including any Company Group-issued computer, mobile device or
other equipment) in Executive’s possession, custody or control and Executive
shall not retain any such documents or other materials or property of the
Company Group.

 

ARTICLE VII

Assignment

 

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Except as expressly provided herein, the rights,
benefits and obligations of Executive under this Agreement are personal to
Executive, and any voluntary or involuntary alienation, assignment or transfer
by Executive shall be null and void.

 

 14

 

 

ARTICLE VIII

Entire Agreement

 

This Agreement supersedes and replaces the USWS Employment Agreement effective
as of the Effective Date. Except as otherwise expressly provided herein, this
Agreement constitutes the entire understanding between the Company and Executive
concerning his employment by the Company or its affiliates and supersedes any
and all previous agreements between Executive and the Company or any of its
affiliates or subsidiaries concerning such employment, and/or any compensation,
bonuses or incentives. Notwithstanding the foregoing, Executive acknowledges
that the terms of Sections 6.02 and 6.03 of the USWS Employment Agreement shall
remain in full force and effect and such terms shall be in addition to the terms
set forth herein. This Agreement may not be changed orally, but only in a
written instrument signed by both parties hereto.

 

ARTICLE IX

Applicable Law; Miscellaneous

 

9.01         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. All actions brought to interpret
or enforce this Agreement shall be brought in federal or state courts located in
Houston, Texas. Notwithstanding the foregoing, at the sole option of the
Company, all controversies under this Agreement may be subject to resolution by
arbitration. Without limiting the generality of the foregoing, the following
shall be considered controversies for this purpose: (i) all questions relating
to the interpretation or breach of this Agreement; (ii) all questions relating
to any representations, negotiations, and other proceedings leading to the
execution of this Agreement; and (iii) all questions as to whether the right to
arbitrate any such question exists. Any party may, without inconsistency with
this Agreement, seek from a court any interim or provisional relief that may be
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the tribunal’s determination
of the merits of the controversy). The tribunal shall have authority to make the
final determination of the rights of the parties, including authority to make
permanent, modify, or dissolve any judicial order granting such provisional
relief. The Company, if it desires arbitration, shall so notify the other
parties, identifying in reasonable detail the matters to be arbitrated and the
relief sought. Arbitration shall be before a single arbitrator with at least ten
(10) years’ experience in commercial or employment law. The American Arbitration
Association (“AAA”) shall submit a list of persons meeting the criteria outlined
above, and the parties shall mutually agree upon the arbitrator. If the parties
fail to select an arbitrator as required above within twenty (20) days after
delivery of notice from the party desiring arbitration, the AAA shall appoint
the arbitrator in accordance with the then-existing rules of the AAA. The
arbitrator shall be entitled to a fee commensurate with his or her fees for
professional services requiring similar time and effort. All matters arbitrated
hereunder shall be arbitrated in, Houston, Texas, and shall be governed by Texas
law, exclusive of its conflicts-of-laws rules. The arbitrator shall conduct a
hearing no later than sixty (60) days after designation of the tribunal, and a
decision shall be rendered by the arbitrator within thirty (30) days after the
hearing. At the hearing, the parties shall present such evidence and witnesses
as they may choose, with or without counsel. Adherence to formal rules of
evidence shall not be required but the arbitrator shall consider any evidence
and testimony that he or she determines to be relevant, in accordance with
procedures that he or she determines to be appropriate. Any award entered shall
be made by a written opinion stating the reasons for the award made. The
arbitrator may award legal or equitable relief, including but not limited to
specific performance. The arbitrator is not empowered to award damages in excess
of compensatory damages, and each party irrevocably waives any right to recover
such damages with respect to any dispute resolved by arbitration. This
submission and agreement to arbitrate shall be specifically enforceable.
Arbitration may proceed in the absence of any party if notice of the proceedings
has been given to such party. The parties agree to abide by all awards rendered
in such proceedings. Such awards shall be final and binding on all parties. Each
party shall continue to perform its obligations under this Agreement pending
conclusion of the arbitration. No party shall be considered in default hereunder
during the pendency of arbitration proceedings relating to such default. Each
party to the arbitration proceeding will bear its own costs in connection with
such arbitration proceedings, except that unless otherwise paid by the Company
in accordance with such section, the costs and expenses of the arbitrator will
be divided evenly between the parties.

 

 15

 

 

9.02        Attorneys’ Fees.

 

(a)          In the event of any action, claim or dispute to enforce the rights
and obligations under this Agreement, each party agrees to bear its own costs,
fees, and expenses (including attorneys’ fees), regardless of the outcome of
such dispute.

 

(b)          However, the Company agrees to directly pay or reimburse Executive
for reasonable attorneys’ fees (without including any non-routine reimbursed
expenses) incurred solely in the original negotiation and execution of this
Agreement up to thirty thousand dollars ($30,000.00), such payment or
reimbursement to be made within sixty (60) days after the Effective Date.

 

9.03        Indemnification of Executive.

 

(a)          Executive shall not be responsible for any of the actions of the
Company prior to signing this Agreement (except such actions resulting from the
gross negligence or willful misconduct of Executive), and the Company agrees to
indemnify Executive for any liability from such prior actions of the Company
(except such actions resulting from the gross negligence or willful misconduct
of Executive).

 

(b)          To the fullest extent permitted under law, the Company shall
indemnify Executive in the event Executive is a party, or is threatened to be
made a party, to any threatened, pending or contemplated action, suit, or
proceeding, whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Company) by reason of the fact that
Executive is an officer or Board member of the Company, or is or was serving at
the request of the Company as a board member, or officer (or in any capacity
equivalent to any of the foregoing) of another corporation, company, joint
venture, trust or other enterprise, against expenses (including reasonable
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Executive in connection with such action, suit or
proceeding if Executive acted in good faith and in a manner Executive reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
Executive’s conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction or pleas of nolo
contendere or its equivalent, shall not of itself create a presumption that
Executive did not act in good faith or did not act in a manner which Executive
reasonably believed to be in and not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had reasonable
cause to believe that Executive’s conduct was unlawful.

 

 16

 

 

(c)          The indemnification described in this Section 9.03 shall be in
addition to, and is not intended to be a substitute for, any indemnification
provided for by law or under the Company’s by-laws.

 

9.04        Section 409A. (a) Notwithstanding anything herein to the contrary,
this Agreement is intended to be interpreted and applied so that the payments
and benefits set forth herein either shall either be exempt from or shall comply
with the requirements of Code Section 409A, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Code Section 409A.

 

(b)          To the extent that the Company determines that any provision of
this Agreement would cause Executive to incur any additional tax or interest
under Code Section 409A, the Company shall be entitled to reform such provision
to attempt to comply with or be exempt from Code Section 409A through good faith
modifications. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company without violating the
provisions of Code Section 409A.

 

(c)          Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on the Termination Date Executive is deemed to be a “specified
employee” within the meaning of Code Section 409A, any payments or benefits due
upon, or within the six (6) month period following, a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A (whether under this Agreement, any other
plan, program, payroll practice or any equity grant) and which do not otherwise
qualify under the exemptions under Treas. Regs. Section l.409A-1 (including
without limitation, the short-term deferral exemption and the permitted payments
under Treas. Regs. Section l.409A- l (b)(9)(iii)(A)), shall be delayed and paid
or provided to Executive in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay during
such period) on the earlier of (i) the date which is six (6) months and one (1)
day after Executive’s separation from service (as such term is defined in Code
Section 409A) for any reason other than death, and (ii) the date of Executive’s
death, and any remaining payments and benefits shall be paid or provided in
accordance with the normal payment dates specified for such payment or benefit.

 

(d)          Notwithstanding anything in this Agreement or elsewhere to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Code Section 409A upon or following a termination of Executive’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits.

 

(e)          Each payment under this Agreement or otherwise (including any
installment payments) shall be treated as a separate payment for purposes of
Code Section 409A.

 

 17

 

 

(f)          In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Code Section
409A.

 

(g)          All expenses or other reimbursements paid pursuant to this
Agreement or otherwise that are taxable income to Executive shall in no event be
paid later than the end of the calendar year next following the calendar year in
which Executive incurs such expense or pays such related tax. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, to the extent required by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.

 

9.05        Waiver. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a continuing
waiver or a waiver of any similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party hereto which are not set forth expressly in this
Agreement.

 

9.06        Unenforceability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

9.07        Counterparts. This Agreement may be executed in several
counterparts, and via facsimile or electronic mail, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.

 

9.08        Section Headings. The section headings contained in this Agreement
are inserted for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

9.09        Interpretation. This Agreement shall be construed as a whole
according to its fair meaning. It shall not be construed strictly for or against
Executive or any Released Party. Unless the context indicates otherwise, the
term “or” shall be deemed to include the term “and” and the singular or plural
number shall be deemed to include the other.

 

[Signature Page Follows]

 

 18

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE       /s/ Joel Broussard       Joel Broussard Date: 7/13/2018



 

 

 

 

COMPANY

 

/s/ David Matlin   David Matlin Date: 7/13/2018     Chief Executive Officer    
  Matlin & Partners Acquisition Corporation  



 

 

 

 

EXHIBIT A

 

1.The counties in the state of Texas in which any part of the Eagle Ford Shale
or the Permian Basin or the Anadarko Basin or the Haynesville Shale is located;

  

2.The counties in the state of Arkansas in which any part of the Haynesville
Shale is located;

  

3.The counties in the states of West Virginia and Ohio, and the Commonwealth of
Pennsylvania in which any part of the Utica or Marcellus formations is located;

  

4.The counties in the states of Colorado, Wyoming, Nebraska and Kansas in which
any part of the Denver-Julesburg Basin is located;

  

5.The following Parishes in the state of Louisiana: Caddo, Bossier, DeSoto,
Sabine, Red River and Lafayette; and

  

6.Any other areas that are within a twenty (20) mile radius of any location
where any member of the Company Group is as of the date that the Executive is no
longer employed or engaged by any member of the Company Group (i) conducting
shale fracking business; or (ii) has materially developed plans to conduct shale
fracking business, provided that Executive was involved with or obtained
Confidential Information about any such plans to conduct shale fracking business
during the period of the Executive’s employment or engagement by the Company or
any other member of the Company Group.

 

 21

 

